TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00138-CV



                        Carl Dixon d/b/a Dixon Contracting, Appellant

                                                 v.

                           Doug Groves and Patty Groves, Appellees



           FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
          NO. 06-0046-CC4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have filed a joint motion to vacate the trial court’s judgment and dismiss

the case with prejudice to refiling, as agreed to in their Rule 11 settlement agreement. This court

has the authority to render judgment effectuating the parties’ agreement. See Tex. R. App. P.

42.1(a)(2)(A). Accordingly, we vacate the trial court’s judgment and dismiss the case with prejudice

to refile. See Tex. R. App. P. 43.2(e) (may vacate and dismiss case).




                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Henson

Vacated and Cause Dismissed on Joint Motion

Filed: April 18, 2007